Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jason D. Grier (Reg. No. 70,877) on 3/7/2022.
The application has been amended as follows: 

Amendments to the Claims
1. (Currently Amended) A milling device for machining a slot into an inner surface of a casing for a gas turbine engine, wherein the inner surface is an inner circumferential surface of the casing, and wherein the casing further has an outer circumferential surface, the milling device comprising:
a frame assembly, the frame assembly comprising: 
a plurality of structural guides shaped to engage structural features on the inner surface of the casing and when engaged with the structural features, 
a pair of rails, and
a plurality of spring loaded pins that provide a supporting force in a direction perpendicular to the longitudinal axis of the casing when engaging the casing, wherein respective spring loaded pins of the plurality of spring loaded pins extend from a bottom surface of each rail of the pair of rails, wherein each spring loaded pin of the plurality of spring loaded pins contacts the inner surface of the casing and enables movement of the milling device in a circumferential direction of the casing;

a milling cutter coupled to the frame assembly;
wherein the plurality of structural guides are configured to extend in an axial direction along the longitudinal axis to engage the structural features; and

wherein an entirety of the milling device is displaced in [[a]] the circumferential direction relative to the longitudinal axis when machining the slot, via the milling cutter, along the inner surface of the casing in the circumferential direction as the plurality of structural guides maintains the axial position of the milling device relative to the longitudinal axis.

2. (Previously Presented) The milling device of claim 1, wherein a cross-section of each structural guide of the plurality of structural guides comprises an L-shape.

3. (Previously Presented) The milling device of claim 1, wherein the frame assembly is configured to be interchangeably coupled to different sets of structural guides, and each different set of structural guides is shaped to engage structural features of different sizes, shapes, or a combination thereof, on the inner surface of the casing.


5. (Currently Amended) The milling device of claim 4, wherein the frame assembly further comprises a pair of bars, wherein the pair of rails is coupled to [[a]] the pair of bars, and a position of each rail of the pair of rails is adjustable along a length of the pair of bars.

6. (Canceled) 

7. (Currently Amended) The milling device of claim 1, comprising a plate coupled to the frame assembly, wherein the milling cutter is coupled to the frame assembly via the plate.

8. (Previously Presented) The milling device of claim 7, wherein a position of the milling cutter on the plate is adjustable in the axial direction relative to the longitudinal axis of the casing.

9. (Canceled) 

10. (Original) The milling device of claim 1, wherein the structural features on the inner surface of the casing comprise slots extending in the circumferential direction.

11. (Currently Amended) A sled milling device, comprising:
a frame assembly; the frame assembly comprising: 
a plurality of structural guides shaped to engage structural features on an inner surface of a casing of a gas turbine engine and to maintain an axial position of the sled milling device relative to a longitudinal axis of the casing when engaged with the structural features, 
a pair of rails, and
a plurality of spring loaded pins that provide a supporting force in a direction perpendicular to the longitudinal axis of the casing when engaging the casing, wherein respective spring loaded pins of the plurality of spring loaded pins extend from a bottom surface of each rail of the pair of rails, wherein each spring loaded pin of the plurality of spring loaded pins contacts the inner surface of the casing and enables movement of the sled milling device in a circumferential direction of the casing; and
a milling cutter coupled to the frame assembly; [[and]]
wherein the inner surface is an inner circumferential surface of the casing, and wherein the casing further has an outer circumferential surface;

wherein an entirety of the sled milling device is displaced in the circumferential direction when machining a slot, via the milling cutter, along the inner surface of the casing in the circumferential direction as the plurality of structural guides maintains the axial position of the sled milling device relative to the longitudinal axis.  

12. (Currently Amended) The sled milling device of claim 11, wherein the bottom surface of each rail of the pair of rails faces the inner surface of the casing.



14. (Currently Amended) The sled milling device of claim 11, wherein the 

15. (Previously Presented) The sled milling device of claim 14, wherein a cross-section of each structural guide of the plurality of structural guides comprises an L-shape.

16. (Previously Presented) The sled milling device of claim 14, wherein the frame assembly is configured to be interchangeably coupled to different sets of structural guides, and each different set of structural guides is shaped to engage structural features of different sizes, shapes, or a combination thereof, on the inner surface of the casing.

17. (Currently Amended) The sled milling device of claim 11, comprising a plate coupled to the frame assembly, wherein the milling cutter is coupled to the frame assembly via the plate.

18. (Previously Presented) The sled milling device of claim 17, wherein a position of the milling cutter on the plate is adjustable in an axial direction relative to the longitudinal axis of the casing.

19. (Canceled)

20. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1 and the prior art, Examiner directs attention to Holmes (U.S. PG Pub. No. 2013/0322973 A1) and Compton et al. (U.S. Patent No. 2,623,552 A).  
First, Examiner directs attention to Holmes.  Figures 10 and 11 of Holmes show therein a device comprising a frame assembly (600) and a machining unit (500) to which a cutter (530) is mounted.  Please be advised that the cutter (530) is coupled to the frame assembly (600) via the machining unit (500).
As to the frame assembly (600), it is shown in Figures 10 and 11 of Holmes as comprising a plurality of structural guides (640) that are shaped to engage structural features, the structural features being a hook fit slot (833) on an inner surface of a casing (32), for example, of a gas turbine engine [paragraph 0029].  Note that the inner surface is an inner circumferential surface of the casing (32).  Please also note that the casing (32) further has an outer circumferential surface.  This is apparent in at least Figure 8 of Holmes.  
As the hook-fit slot (833) is formed as a T-slot [paragraphs 0028 and 0046], the L-shaped plurality of structural guides (640) are shaped to engage the structural features on the inner surface of the casing (32).  (Each of the plurality of structural guides (640) having an L-shape is readily apparent in Figures 10 and 11).  Be advised that when the plurality of structural guides (640) are engaged with the structural features, they maintain an axial position of the device relative to a longitudinal axis of the casing (32).  This is because the plurality of structural guides (640) are sized so that there is enough clearance for sliding motion (of the device), but not enough to allow the device to escape the structural features/hook-fit slot (833) in radial or axial directions 
Also, in traversing the hook-fit slot (833), the entirety of the device of Holmes is displaced in a circumferential direction relative to the longitudinal axis along the inner surface of the casing (32) in the circumferential direction as the plurality of structural guides (640) maintains the axial position of the device relative to the longitudinal axis.  
Holmes though, does not disclose the cutter (530) being a milling cutter.  Rather, the cutting tool (530) is, for example, a drill bit [paragraph 0030].    
Figure 1 of Compton et al. though, shows a bit that can be used for both drilling holes in a workpiece, and for milling, noting the disclosure of rapid side cutting through the workpiece upon relative movement of the bit and said workpiece laterally of the bit [column 1, lines 5-9].  Note that the bit has a cutting point (11) and two diametrically opposed round grooves (12).  According to Compton et al., the grooves (12) provide a passageway for chips or cuttings to move from the cutting point (11) along the bit and out of a hole being drilled by the bit when the bit is being used for drilling [column 1, lines 46-51].  The bit also has two rows (13, 14) of side cutting teeth, and each row (13, 14) comprises a respective series of contiguous teeth (17) [column 2, lines 1-19].  It is said two rows (13, 14) of side cutting teeth that provide for milling of the workpiece.  Please note that since the bit of Compton et al. can perform each of drilling and milling, the bit constitutes both a drilling cutter and a milling cutter.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the cutter (530) of Holmes with the bit of Compton et al., so as to expand functionality of the device of Holmes by enabling the device to perform both drilling and milling with the same bit. In making this modification, the 
In having the bit of Compton et al. attached thereto, the device of Holmes constitutes a milling device that is inherently capable of machining a slot into the inner surface of a casing (32).  The device is capable of such, because the device is displaceable in the circumferential direction relative to the longitudinal axis along the inner surface of the casing (32) and because the bit, according to Compton et al., provides for rapid side cutting through a workpiece upon relative movement of the bit and the workpiece.  Noting this, by mounting the device to the casing (32) as in Figure 8 of Holmes, wherein the device has the bit of Compton et al. attached thereto, actuation of the bit and displacement of the entire device in the circumferential direction relative to the longitudinal axis along the casing’s (32) inner surface as the plurality of structural guides (640) maintains the axial position of the device relative to the longitudinal axis will result in a slot being machined by said bit (which again constitutes a milling cuter) along said inner surface.
Holmes/Compton et al. though, does not teach the frame assembly (600) as further comprising “a pair of rails, and a plurality of spring loaded pins that provide a supporting force in a direction perpendicular to the longitudinal axis of the casing when engaging the casing, wherein respective spring loaded pins of the plurality of spring loaded pins extend from a bottom surface of each rail of the pair of rails, wherein each spring loaded pin of the plurality of spring loaded pins contacts the inner surface of the casing and enables movement of the milling device in a circumferential direction of the casing.”  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Holmes/Compton et al. so as to produce the present invention as set forth in 
With respect to independent claim 11 and the prior art, Examiner directs attention to Holmes (U.S. PG Pub. No. 2013/0322973 A1) and Compton et al. (U.S. Patent No. 2,623,552 A).  
First, Examiner directs attention to Holmes.  Figures 10 and 11 of Holmes show therein a sled device having a frame assembly (600) and a machining unit (500) to which a cutter (530) is mounted.  Examiner notes that the cutter (530) is coupled to the frame assembly (600) via the machining unit (500).
As to the frame assembly (600), it is shown in Figures 10 and 11 of Holmes as comprising a plurality of structural guides (640) that are shaped to engage structural features, the structural features being a hook fit slot (833) on an inner surface of a casing (32), for example, of a gas turbine engine [paragraph 0029].  Note that the inner surface is an inner circumferential surface of the casing (32).  Please also note that the casing (32) further has an outer circumferential surface.  This is apparent in at least Figure 8 of Holmes.  
As the hook-fit slot (833) is formed as a T-slot [paragraphs 0028 and 0046], the L-shaped plurality of structural guides (640) are shaped to engage the structural features on the inner surface of the casing (32).  (Each of the plurality of structural guides (640) having an L-shape is readily apparent in Figures 10 and 11).  Be advised that when the plurality of structural guides (640) are engaged with the structural features, they maintain an axial position of the sled device relative to a longitudinal axis of the casing (32).  This is because the plurality of structural guides (640) are sized so that there is enough clearance for sliding motion (of the sled device), but not enough to 
Also, in traversing the hook-fit slot (833), the entirety of the sled device of Holmes is displaced in a circumferential direction relative along the inner surface of the casing (32) in the circumferential direction as the plurality of structural guides (640) maintains the axial position of the sled device relative to the longitudinal axis.  
Holmes though, does not disclose the cutter (530) being a milling cutter.  Rather, the cutting tool (530) is, for example, a drill bit [paragraph 0030].    
Figure 1 of Compton et al. though, shows a bit that can be used for both drilling holes in a workpiece, and for milling, noting the disclosure of rapid side cutting through the workpiece upon relative movement of the bit and said workpiece laterally of the bit [column 1, lines 5-9].  Note that the bit has a cutting point (11) and two diametrically opposed round grooves (12).  According to Compton et al., the grooves (12) provide a passageway for chips or cuttings to move from the cutting point (11) along the bit and out of a hole being drilled by the bit when the bit is being used for drilling [column 1, lines 46-51].  The bit also has two rows (13, 14) of side cutting teeth, and each row (13, 14) comprises a respective series of contiguous teeth (17) [column 2, lines 1-19].  It is said two rows (13, 14) of side cutting teeth that provide for milling of the workpiece.  Please note that since the bit of Compton et al. can perform each of drilling and milling, the bit constitutes both a drilling cutter and a milling cutter.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the cutter (530) of Holmes with the bit of Compton et al., so as to expand functionality of the sled device of Holmes by enabling the device to perform both drilling and milling with the same bit. In making this modification, the 
In having the bit of Compton et al. attached thereto, the sled device of Holmes constitutes a sled milling device that is inherently capable of machining a slot, via the bit, into the inner surface of a casing (32).  The sled device is capable of such, because the device is displaceable in the circumferential direction relative to the longitudinal axis along the inner surface of the casing (32) and because the bit, according to Compton et al., provides for rapid side cutting through a workpiece upon relative movement of the bit and the workpiece.  Noting this, by mounting the sled device to the casing (32) as in Figure 8 of Holmes, wherein the sled device has the bit of Compton et al. attached thereto, actuation of the bit and displacement of the entire sled device in the circumferential direction relative to the longitudinal axis along the casing’s (32) inner surface as the plurality of structural guides (640) maintains the axial position of the device relative to the longitudinal axis will result in a slot being machined by said bit (which again constitutes a milling cuter) along said inner surface.
Holmes/Compton et al. though, does not teach the frame assembly (600) as further comprising, “a pair of rails, and a plurality of spring loaded pins that provide a supporting force in a direction perpendicular to the longitudinal axis of the casing when engaging the casing, wherein respective spring loaded pins of the plurality of spring loaded pins extend from a bottom surface of each rail of the pair of rails, wherein each spring loaded pin of the plurality of spring loaded pins contacts the inner surface of the casing and enables movement of the sled milling device in a circumferential direction of the casing.”  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”        

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722